                CASE 0:19-cr-00229-PJS Document 1 Filed 09/03/19 Page 1 of 5
                                                                                    l9c<.2z1 PfS
                                                                                               RECEIVED
                                                                                                          sEP   0   3 2019
                                                                                           CLERK, U.S. DISTRICT
                                                                                            MINNEAPOLIS, MINNESOTA


                              U:.lrrBu Sreres Drsrzucr Counr
                                    Drs     rnrcr   oF Mnrnrres      orA


                                                                                                       \- s f "
                                               Piaintif(s),
                                                                            caseNo     ll-      cK-\
                                                                                                  Disfict
                                                                            (To be assigned by Clerk of
                                                                            Court)



                                                                            DE\4AND FOB
                                                                            TRIAL

                                               Defendant(s).
(Enter the i.rll name(s) of ALL plaintiffs
and defendants in this lawsuit. Please
attach additional sheets    if necessaw.)

                                                COMPLAINT

 PARTiES

  1.   List your narne, address and telephone number. Do the same for any additional plajntiffs.

            Plaintiff
       ^.
            Name

            Street Address

            County, City                                       [5   v^,,6
            State   & Zip   Code

            Telephone Number


 - List all defendants.      You should state the fuli name of the defendant, even if that defendant is
       a government agency, an organization, a corpoi:ation, or an individual. Include the address
       where each defendant may be served- Make sure that the defbndant(s) listed below are
       icientical io those contained in the above caption
                                                                                                    SCANNED,t
                                                                                                     sEP    03 20fi
                                                                                                                         s
                                                                                                 U.S. DISTRICT COURT MPLS
            CASE 0:19-cr-00229-PJS Document 1 Filed 09/03/19 Page 2 of 5




         Defendant No.    1



        Name

         Stueet Address

        County, City

        State & Zip Code

    b. Defendant No. 2

        Name

        Street Address

        County, City

        State & Zip Code

        Defendant No.     3


        Name

        Street Address

        Cc'unV, City

        State & Zip Code


NOTE: IF THERE ARE ADDITIONAL PLAINTTFFS OR DEFENDANTS, PLEASE
PROVIDE THEIR NAMES AND ADDRESSES ON A SEPARATE SHSET OF PAPER.
Check here if additional sheets of paper are attached: I
Please label the attached sheets of paper to correspond to the appropriate numbered
paragraph above (e.g., Additional Defendants 2.d-, Z-e., etc.)




ruRISDICTION

Federal courJs are courts of iimited jurisdiction. Generally, two types of cases canbe heard in
federal court: cases involving a federal question and cases involving diversity oi citizenship of
                   CASE 0:19-cr-00229-PJS Document 1 Filed 09/03/19 Page 3 of 5




ilre parties. Under 28 U.S.C. $ 133i, a case invoiving the United States Constitution or federal
laws or treatj.es is a federal question case. Under 28 LT.S.C. $ 1332, a case in w-hich a citizen of
one state sues a citizen of another state and the nmount of damages is more than $75,000 is a
diversity of citizenship case.

3.   What is th9,b'6-sis for federal court jurisdiction? (eheck all that apply)

               Federai Question          D Diversity of Citizenship




5. If the basis for jwisdiction is Diversity of Citizenship,
                                                          what is the state of citizenship of each
     pao.ty? Each Plaintiffmust be diverse from each Defendant for diversity jurisdiction.

     Plaintiff Name:                                     State of Citizenship:

     DefendantNo.        1:                              State of Citizenship:

     Defendant No. 2:                                    State of Citizenship:

     Attach additional sheets of paper as recessary and Iabel this intbrmation         as   paragraph

     6n."t     here if additional sheets of paper are aftacbed.

6.   What isrdUasis for venue in the District     otMinynta?      (check all that apply)
              ^a
         ,/
       ;fl
                                                    ./
               Defendant(s) reside in Minnesota   'Z   Facts alieged below primarily occurred in
                                                       Minnesota
        fl     Other: explain




STATEMENT OF THE CLAIM

Describe in the space provided below the basic facts of your claim. The description of facts
should include a specific explanation of how, where, and when each of the defendarits named in
the caption violated the law, and how you were harmed. Each paragraph must be numbered
separately, beginning w'ith number 7. Pjease write each singie set of circumstances in a
separately numbered paragraph.

                                                                                                    '
                                                                                                        J   ise;,",,
CASE 0:19-cr-00229-PJS Document 1 Filed 09/03/19 Page 4 of 5
             CASE 0:19-cr-00229-PJS Document 1 Filed 09/03/19 Page 5 of 5




Attaeh additional sheets of paper as neeessary.
Cheek here if addifional sheets of paper are attaehed: n
Please label the aftaehed sheets of paper to as Additional Facts and contfurue to number the
p aragraphs eans ecutivel5r.




REQLIEST FOR RELIEF

State what you want the Court to do for you and the amount of monetary compensation,     if   any,
you are seeKrng.




                                 7
Date:
        /- 3-
                       ^'/
                       Sienature of P
                                                                               t1'.   -<-L*<,
                                                                                                 ?8-2-7
                                                                                                lpt<_J
                                                                                                         U   J _<_-
                       Mailing Address

                                                                                                     f*_rys

                       Telephone Number


Note: All plaintiffs named in the caption of the complaint must date and sign the complaint and
provide hislher mailing address and telephone number. Attach additional sheets of paper as
necessary.
